Title: Thurdsday [26 October].
From: Adams, John
To: 


       Went in the morning to wait on Mr. Prat. He inquired if I had been sworn at Worcester? No. Have you a Letter from Mr. Putnam to the Court? No. It would have been most proper to have done one of them things first. When a young Gentleman goes from me into another County, I always write in his favour to the Court in that County, or if you had been sworn, there, you would have been intitled to be sworn here. But now, no Body in this County knows any Thing about you. So no Body can say any Thing in your favour, but by hearsay. I believe you have made a proper Proficiency in science, and that you will do very well from what I have heard, but that is only hearsay. [How different is this from Gridleys Treatment? Besides it is weak, for neither the Court nor the Bar will question the Veracity of Mr. Gridly and Mr. Prat, so that the only Uncertainty that can remain is whether Mr. Putnam was in Earnest, in the Account he gave of my Morals and Studies to them Gentleman, which cannot be removed by a Line from him, or by my being sworn at Worcester, or any other Way than by getting Mr. Putnam sworn.] After this, he asked me a few, short Questions about the Course of my studies which I answered, and then came off as full of Wrath as I was full of Gratitude when I left Gridley the morning before. Prat is infinitely harder of Access than Gridley. He is ill natured, and Gridley is good natured. —Attended Court all Day, and at night waited on Otis at his office where I conversed with him and he, with great Ease and familiarity, promised me to join the Bar in recommending me to the Court. Mr. Gridley lent me Van Muydens Compendiosa Institutionum Justiniani Tractatio in usum Collegiorum. Editio tertia prioribus Auctior et emendatior. Pax Artium Altrix.—After I have mastered this, I must read Hoppius’s Commentary on Justinian. The Design of this Book is to explain the technical Terms of the civil Law, and to settle the Divisions and Distributions of the civil Law. By the Way this is the first Thing a student ought to aim at, viz. distinct Ideas under the terms and a clear apprehension of the Divisions and Distributions of the science. This is one of the principal Excellences of Hawkins’s Pleas of the Crown, and it is the very End of this Book of Van Muyden’s.
       Let me remarke here one important neglect of the last Week. I omitted minuting the Names of the Cases at Trial in my Ivory Book, and I omitted to keep Pen, Ink and Paper at my Lodgings, in order to comitt to Writing, at Night, the Cases and Points of Law that were argued and adjudged in the Day.
       Let me remember to mark in my Memorandum Book, the Names of the Cases, and the Terms and Points of Law that occur in each Case, to look these Terms and Points in the Books at Otis’s, Prats or any other office, and to digest and write down the whole in the Evening at my Lodgings. This will be reaping some real Advantage, by my Attendance on the Courts, and, without this, the Observations that I may make will lie in total Confusion in my mind.
      